Case 1:19-cv-03658-GPG Document1 Filed 12/23/19 USDC Colorado Page 1 of 5

B-CV-O3658 — 8re2e Ee covey
COISDEC 23 PH 4: 44

’ IN THE UNITED STATES DISTRICT COURT |

Pe ey -
FOR THE DISTRICT OF COLORADO“! ey ERgceWELe

ae eel Renee pl me

XN

. B
_Civil Action No. News Case, ik Ce 4) ced :

' o be supplied by the couft) .
A Shaman Dane Mal
Shesgaut Vrs Lid , Plaintiff

~

Y—______pep erg

  

Vv.

| “( lie 7 (@, dy Salis as Markel
Yesoe, as L cai labor : Tudiciar| Gov't

| Banik) Hide (p ME Ncoen

‘\nsurance Ccopasies ocho ens

, (List each named defendant on a separate line. If you cannot fit the names of all defendants in

, the space provided, please write “see attached” in the space above and attach’an additional

sheet of paper with the full list of names. The names of the defendants listed in the above
aption 7 be identical to those contained in oe B., Do not include vb here.)

Are Rie | : Viola ton of Universal | edlavation ot
I Homan Kets ul ith Slitdale atersioht Z Pobechian of

| = d f J wt ee (OL) S
LAL ULMTTT EO NOTICE. | Se

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
, _ | last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
1 [materials to the Clerk’s Office with this complaint.

 

 

 

ett ME pli
dines the

aed mem

we em

~ Case 1:19-cv-03658-GPG Document1 Filed 12/23/19 USDC Colorado Page 2 of 5

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a'notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case
ati Na lond + (* Near iS S SS

(Name and complete mailing address)

I Seaver (i! O “gu 7

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. ec! |, T(S) INF ORMA' TION.”

Defendant 1: Inserance tales. dauusfers.

(pend) Coby af lity Hd yy The : Z ie Ce L: VAS [Ps Dantes

Y talep phoxle number, afand f- -mail address if known)

Defendant 2: Al (oo atteials eel - Fi
eT leu # Ulcers Oi

ae number and e- vod ess if known
nefenda > x lag / Oke a cer/ Ase és /| WN obys °S
ame and complete mAilifg address
b iniclecl sick (JOY o eal f y)

(Telephone number and pr

Defendant 4: Liokerage, f Lua Mi We 4
Ro ot Levene alu

(Telephone apt. and e-mail address if known)

 

|
" Case 1:19-cv-03658-GPG Document1 Filed 12/23/19 USDC Colorado Page 3 of 5

yl, Ae Gage alate

tan,

Cc. JURISDICTION
' Identify thé statutory authority that allows the court to consider your claim(s): (check one)

CJ Federal question pursuant to 28 US.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution th r are at issue in If, case.

aie é PAL Ayman feohfs. = U.S Leash phen

_Z Viling Kalts 2 Odeme YAré aoe g
i Ms 2 by World's larg ar CULT - (. fe fg Pl

L] ° Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between indi individual o
corporate’ citizens of different states and the amount in controversy exceeds $75,000)

ainti antes DeeOieer \ Own OL | >
Plaintiff i ath a the ie fp” State

IfPetfendant | is an individual, Defemtantt-is-e-eitizen-of

 

 

If Defendant 1 is a corporation,

Defendant | is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
| Case 1:19-cv-03658-GPG Document 1 Filed 12/23/19 USDC Colorado Page 4 of 5. .

xf

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,

specify the right that allegedly has been violated and state all facts that support your claim, . 4
including the date(s) on which the incident(s) occurred, the name(s)'of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space :
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIMONE. ’ Birgalacts - (ond: licem Ball lly ssa culled
oe lls Cpimled don

i led bey » Std den U she rcyeles eb Ve Lal eS
: 1 Shalen \ Tenok gacaotts, & dhiobnet ot Complete

Too’ o>

‘ Skatlhed AeeroSs tha. US. Veen
hoo Feet | Cot lavderes [ kl €, Cloedia, \ Denver Ce

a 6 Jar (Ce - Comnganivations) carshlly

[Sloe Ke

Ty Mi story Well 4

. i! ts at Neves ° ~/feason of ALL .

IONE at bell
ees

| Lumen : y ‘S
tnd fe

ana

ome Ra rtd armpit ae

    
' Case 1:19-cv-03658-GPG" Document 1 Filed 12/23/19 USDC Colorado Page5of5 |

|

E. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. Tf additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that

r additional paper is attached and label the additional pages regarding reliefas “E. hoe oy

‘ FOR RELIEF.”

} ~ Ne derke (\,, Q\ Kiel)
Reeder } ese pal Fi /
FALL \e

= Ro wader erse(ial Noe rf,

—Freedoan, / Seon Shel Rare a alesoribe Z :
all: Surqaries, § e Cumicals,
F. _ PLAINTIFF’S SIGNATURE Fore 3, 0 on) hi VM. BY

I declare under penalty of perjury that I am the plaintiff in this Ms that I have an (A)S
s complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
' 18 U.S.C! § 1621.

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my

‘ knowledge, information, and belief that this complaint: (1) is not being presented for an ‘improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
} (2) is supported by existing law or by a nonfrivolous argument for extending or modifying

existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and{4) the ae, int otherwise complies with the requirements of Rule 11.

2 Lk ft Sf, (328 3 W80 /- 20F rel

LE (enne giver F Bemis S)

     
  
